Exhibit COMMERCIAL LEASE AGREEMENT This Lease Agreement (this “Lease”) is entered by and between U. S. Growers Cold Storage Inc (“Landlord”) and Overhill Farms, Inc. (“Tenant”) on November 15, 2008.Landlord and Tenant may collectively be referred to as the “Parties.” The Parties agree as follows: 1. PREMISES. A. Premises.Landlord hereby leases the property commonly described as:3055 E. 44th St., 3021 E. 44th St.,3009 E. 44th St. and 3001 E. 44th St.Vernon, CA 90058 designated as Warehouse and processing areas; together with all existing structures, fixtures, equipment and parking areas to Tenant.The total square footage of the Premises is 123,284. B. Tenant shall be responsible for all utilities and services including, but not limited to:Electricity, Water, Gas, Sewer, Fire, Etc.For those utilities or services that Landlord is responsible for but are not individually metered, Tenant shall pay the amount due, and invoice Landlord for Landlord’s pro rata share of the charges.Landlord shall pay such charges within ten (10) days of receiving invoice. C. This lease does not encompass areas located at 3009 and 3001 which are considered office space and are currently occupied by tenants. 2. LEASE TERM.The term of the lease will be sixty (60) months.The lease will start on January 1, 2009 and will end on December 31, 2014 (the “Initial Lease Term”).The Rent for the Initial Lease Term shall be as set forth in Section 3 below.Provided that the Lease is not in default, Tenant may extend the Lease for an additional term of Five Years (60 months) (the “Renewal Term”, collectively with the Initial Lease Term, the “Lease Term”).If Tenant chooses to exercise its option for the Renewal Term, Tenant must notify Landlord in writing ninety (90) days prior to the expiration of the Initial Lease Term.The Rent for the Renewal Term shall be as set forth in Section 3 below, and otherwise upon the same terms, conditions and obligations as set forth in the Lease.This lease supercedes all other lease agreements between the Parties. 3. PAYMENTS. A.Rent Amount.Tenant agrees to pay to Landlord as rent for the Premises the following amount (the “Rent”):$101,093. B.Payment.The rental payment as described above shall be due in advance on the first day of each month at:3141 E. 44th St.
